Title: To James Madison from Charles Thomson, 1 December 1801
From: Thomson, Charles
To: Madison, James


Dear Sir,Decr. 1. 1801
Enclosed I send you an explanation of the Device for an armorial Atchievement and Reverse of a Great Seal for the United States in Congress assembled.

It was drawn up when I made report & contains the Sentiments which I had in my mind when I was considering the subject, and which I wished to express covertly by the device. It has never been published nor have I ever given a copy of it. If you think it worth preserving you may lodge it in your office, if not; destroy it. Accept the assurance of my esteem & regard. Your old Friend
Chas Thomson
 
[Enclosure]
Device for an Armorial Atchievement and Reverse of a great Seal for the United states in Congress Assembled
Arms.
On a field  Chevrons composed of seven pieces on one side & six on the other, joined together at the top in such wise that each of the six bears against or is supported by & supports two of the opposite side the pieces of the chevrons on each side alternate red & white. The shield born on the breast of An American Eagle on the Wing & rising, proper. In the dexter talon of the Eagle an Olive branch & in the sinister a bundle of Arrows. Over the head of the Eagle a Constellation of Stars surrounded with bright rays and at a little distance clouds.
In the bill of the Eagle a scroll with these words
E pluribus Unum.
Reverse
A pyramid unfinished
In the Zenith an Eye in a triangle surrounded with a glory, proper.
Over the Eye these Words
Annuit cœptis
On the base of the pyramid the numerical letters
MDCCLXXVI
And underneath these words
Novus Ordo seclorum.
N B the Head & tail of the American bald Eag[l]e are white. The body & Wings of a lead or dove colour.
 

   RC (DNA: RG 59, ML); enclosure (DNA: RG 360; reproduced in Papers of the Continental Congress, 1774–1779 [microfilm 247; 204 reels; Washington, 1958–59], reel 31, item 23, p. 179). RC misfiled under 1804. Enclosure docketed on verso, “The Secretary’s Device.”


   Charles Thomson (1729–1824), who had been secretary to the Continental Congress from 1774 to 1789, spent the remainder of his life in semiretirement near Philadelphia. On 13 June 1782 the Continental Congress had entrusted him with the preparation of a great seal for the U.S. Within the week Thomson made some tentative sketches, which he then delivered to William Barton who executed the design more precisely. Congress approved the finished design on 20 June 1782. In 1789 the seal was placed in the custody of the Department of State, and it remained in use until 1841. The reverse design was never used as a seal (Patterson and Dougall, The Eagle and the Shield, pp. 76, 79–87, 152–53, 196, 521; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:68).

